STONE, J.
It is argued for the appellee, that the record fails to connect the nonsuit with the rulings of the primary court. We think the principle to be extracted from our decisions is, that if the record establishes the fact that the decision below was the cause of the nonsuit, and that the party excepted with a view to a revision by this court, the statute is complied with. — Code, § 2357; Shields v. Byrd, 15 Ala. 818; Tate v. McCrary, 21 Ala. 499; Duncan v. Hargrove, 22 Ala. 150. The question here presented has been, in effect, decided adversely to the views of the appellee. — See Duncan v. Hargrove, supra; Blackburn v. Minter, 22 Ala. 613. We therefore hold, that the appellant has sufficiently reserved the question decided adversely to him, to justify us in considering it.
The charge of the circuit court cannot be vindicated. The disability under which physicians labor who practice without license, is purely statutory. — See Code, §§ 977-8. Our statutes cannot operate upon such contracts made, or services rendered, without the limits of the State; neither can we presume that the State of Texas has enacted a law similar to our own.
*88The judgment of tbe circuit court is reversed, tbe non-suit set aside, and tbe cause remanded.